               Case 1:20-cr-10182-LTS Document 1 Filed 09/03/20 Page 1 of 14




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

                                                       )   Criminal No. 20-cr-10182
                                                       )
                                                       )   Violations:
         UNITED STATES OF AMERICA                      )
                                                       )   Count One: Conspiracy to Commit Intentional
                   V.                                  )   Damage to a Protected Computer
                                                       )
         (1 ) BEHZAD MOHAMMADZADEH,                        (18 u.s.c. § 371)
                                                       )
           a/k/a "Mrb3hz4d," and                       )
                                                           Counts Two and Three: Intentional Damage to a
                                                       )
         (2) MARWAN ABUSROUR, a/k/a                        Protected Computer
                                                       )
           "Mrwn007,"                                  )   (18 U.S.C. § 1030(a)(5)(A ))
                                                       )
                           Defendants                      Forfeiture Allegations:
                                                       )
                                                           (18 U.S.C. §§ 982(a)(2)(B) and 1030(i))
                                                       )
                                                       )
                                                       )

                                             INDICTMENT

         At all times relevant to this Indictment:

                                           General Allegations

          1.      Defendant BEHZAD MOHAMMADZADEH (a/k/a "Mrb3hz4d") was a male

hacker believed to be approximately 19 years old and a national of the Islamic Republic of Iran

("Iran") who lived in Iran.1 As of the date of this Indictment, MOHAMMADZADEH has

publicly claimed to have personally defaced more than 1,100 websites around the world with

pro-Iranian and pro-hacker messages, which he began no later than on or about September 4,

2018, and has continued through the present day.

          2.      Defendant MARWAN ABUSROUR (a/k/a "Mrwn007") was a male and a




1   A picture ofMOHAMMADZADEH is attached to thjs Indictment as Exhibit A.
Case 1:20-cr-10182-LTS Document 1 Filed 09/03/20 Page 2 of 14
Case 1:20-cr-10182-LTS Document 1 Filed 09/03/20 Page 3 of 14
Case 1:20-cr-10182-LTS Document 1 Filed 09/03/20 Page 4 of 14
Case 1:20-cr-10182-LTS Document 1 Filed 09/03/20 Page 5 of 14
Case 1:20-cr-10182-LTS Document 1 Filed 09/03/20 Page 6 of 14
Case 1:20-cr-10182-LTS Document 1 Filed 09/03/20 Page 7 of 14
Case 1:20-cr-10182-LTS Document 1 Filed 09/03/20 Page 8 of 14
Case 1:20-cr-10182-LTS Document 1 Filed 09/03/20 Page 9 of 14
Case 1:20-cr-10182-LTS Document 1 Filed 09/03/20 Page 10 of 14
Case 1:20-cr-10182-LTS Document 1 Filed 09/03/20 Page 11 of 14
Case 1:20-cr-10182-LTS Document 1 Filed 09/03/20 Page 12 of 14
 Case 1:20-cr-10182-LTS Document 1 Filed 09/03/20 Page 13 of 14




                UNITED STATES DISTRICT COURT
                 DISTRICT OF MASSACHUSETTS

                                 )   Criminal No. 20-cr-10182
                                 )
                                 )   Violations:
UNITED STATES OF AMERICA         )
                                 )   Count One: Conspiracy to Commit Intentional
      V.                         )   Damage to a Protected Computer
                                 )   (18 u.s.c. § 371)
(1) BEHZAD MOHAMMADZADEH,        )
  a/k/a "Mrb3hz4d,"              )   Counts Two and Three: Intentional Damage to a
                                 )   Protected Computer
(2) MARWAN ABUSROUR, a/k/a       )   (18 U.S.C. § 1030(a)(5))
  "Mrwn007,"                     )
                                 )   Forfeiture Allegations:
            Defendants           )   (18 U.S.C. §§ 982(a)(2)(B) and 1030(i))
                                 )
                                 )
                                 )

                 EXHIBIT A TO THE INDICTMENT
 Case 1:20-cr-10182-LTS Document 1 Filed 09/03/20 Page 14 of 14




                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                                  )   Criminal No. 20-cr-10182
                                  )
                                  )   Violations:
UNITED STATES OF AMERICA          )
                                  )   Count One: Conspiracy to Commit Intentional
      V.                          )   Damage to a Protected Computer
                                  )   (18 u.s.c. § 371)
(1) BEHZAD MOHAMMADZADEH,         )
  a/k/a "Mrb3hz4d,"               )   Counts Two and Three: Intentional Damage to a
           A
                                  )   Protected Computer
(2) MARWN ABUSROUR, a/k/a         )   (18 U.S.C. § 1030(a)(5))
  "Mrwn007,"                      )
                                  )   Forfeiture Allegations:
               Defendants         )   (18 U.S.C. §§ 982(a)(2)(B ) and 1030(i))
                                  )
                                  )
                                  )

                    EXHIBIT B TO THE INDICTMENT
